IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CITY OF PHILADELPHIA,                     : No. 348 EAL 2017
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
GRYPHIN COATINGS, INC.                    :
                                          :
                                          :
PETITION OF: 5627-41 HEGEMAN              :
STREET, LLC                               :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of January, 2018, the Petition for Allowance of Appeal is

DENIED.